Citation Nr: 1236774	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 2007, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than February 8, 2007, for the grant of service connection for bilateral tinnitus.

3.  Entitlement to service connection for a back injury.

4.  Entitlement to service connection for right elbow tendonitis.

5.  Entitlement to an initial rating higher than 10 percent for coronary artery disease.

6.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James Linehan


WITNESSES AT HEARING ON APPEAL

Veteran & D.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a back injury, entitlement to service connection for right elbow tendonitis, entitlement to a rating higher than 10 percent for coronary artery disease, entitlement to a rating higher than 10 percent for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran submitted an informal claim for entitlement to service connection for bilateral hearing loss, which was received on March 15, 2004.

2.  The Veteran submitted an informal claim for entitlement to service connection for bilateral tinnitus, which was received on March 15, 2004.  

3.  No communication received prior to March 15, 2004, may be interpreted as an informal or formal claim of entitlement to service connection for bilateral hearing loss or bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 15, 2004, for the award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2011). 

2.  The criteria for an effective date of March 15, 2004, for the award of service connection for bilateral tinnitus have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to an Effective Date Earlier Than February 8, 2007, for the Grant of Service Connection for Bilateral Hearing Loss and Bilateral Tinnitus

The Veteran is seeking an effective date earlier than February 8, 2007, for the grant of service connection for bilateral hearing loss and bilateral tinnitus. He and his representative contend that the date should be March 15, 2004.  

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

The Veteran submitted an informal claim for entitlement to service connection for hearing loss and tinnitus, which was received on March 15, 2004.  Upon not receiving any information from the RO, the Veteran submitted an additional request for entitlement to service connection for bilateral hearing loss and tinnitus, which was received in February 2007.  In a July 2007 rating decision, the RO granted entitlement to service connection for bilateral tinnitus and bilateral hearing loss, effective February 8, 2007.  

The Board has reviewed all communications received from the Veteran prior to February 2007.  The Board finds that the Veteran submitted a claim, which was received on March 15, 2004, requesting entitlement to service connection for hearing loss and tinnitus.  As stated previously, a claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Therefore, the Board finds that the effective date for the grant of service connection for bilateral hearing loss and bilateral tinnitus will be on the date of receipt of the claim, March 15, 2004.

With regard to whether the evidence dated prior to March 15, 2004, supports the award of an effective date earlier than March 15, 2004, the Board finds that it does not.  There is no evidence of a claim for hearing loss or tinnitus prior to that date.

The preponderance of the evidence warrants an effective date of March 15, 2004, for the grant of service connection for bilateral hearing loss and bilateral tinnitus.  


ORDER

Entitlement to an effective date of March 15, 2004, for the award of service connection for bilateral hearing loss is granted, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to an effective date of March 15, 2004, for the award of service connection for bilateral tinnitus is granted, subject to the laws and regulations governing payment of monetary benefits.  



REMAND

The Veteran is seeking entitlement to service connection for a back injury, entitlement to service connection for right elbow tendonitis, entitlement to an initial rating higher than 10 percent for coronary artery disease, entitlement to an initial rating higher than 10 percent for bilateral hearing loss, and entitlement to TDIU.  The Board finds that further development is necessary before the claims can be adjudicated.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds the duty to assist has not been met.  A review of the claims file shows that complete records are not associated with the file.  During the June 2012 Hearing, the Veteran identified several records that have not been obtained.  The Veteran reported that he served in the Shreveport Reserves, from approximately 1972 to 1980, during which he experienced tendonitis problems in his right elbow.  Additionally, the Veteran worked at Oldencraft and Deleesi, where he received physical examinations.  The Veteran also indicated that he served on the Lawton Police Department, where physical examinations were also conducted.  These records should be obtained and associated with the claims file.

The Veteran has also not yet been afforded VA examination for his back injury or right elbow tendonitis.  The Veteran testified during his June 2012 Hearing that he fell while climbing ropes during service.  See June 2012 Hearing, page 19.  The Veteran also testified that having his right arm in a sling as a rifleman caused his right elbow tendonitis.  See June 2012 Hearing, page 37.  Given the VA's duty to obtain a VA examination where the evidence indicates that the claimed disability may be associated with in-service problems, a remand is necessary for further medical assessment with a nexus opinion.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).

Concerning the Veteran's claim for increased ratings for his hearing loss and coronary artery disease, the Board notes that the most recent VA examinations for these disabilities were in July 2010 and December 2009.  The Veteran should be afforded new VA examinations to determine the severity of his disabilities.  The Board finds that new examinations are required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the Board notes that the outcome of the Veteran's increased rating claims could impact the claim for TDIU.  As such, the matter is inextricably intertwined with those issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Furthermore, VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded.  38 C.F.R. § 4.16(b).  

The Board finds that a remand is necessary.  The Veteran has not yet been afforded a VA examination to determine if he is unemployable.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  In particular, obtain medical treatment records from the Shreveport Reserves, (approximately 1972 to 1980), any physical examination records from Oldencraft and Deleesi, and the Lawton Police Department.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Afford the Veteran a VA examination for his back injury.  The examiner should review the claims file and the examination report should note that the claims file was reviewed.  All current back disorders should be noted.

For each back disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the back disorder is causally or etiologically related to service, to include the claimed fall during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his back disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  Afford the Veteran a VA examination for his right elbow.  The examiner should review the claims file and the examination report should note that the claims file was reviewed.  All current right elbow disorders should be noted.

For each right elbow disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the right elbow disorder is causally or etiologically related to service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his right elbow disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner.  

All indicated tests and studies must be performed and all findings must be reported in detail.  After conducting an examination of the Veteran, the examiner should completely describe all current symptomatology.

The pertinent rating criteria must be provided to the examiner.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should indicate how the Veteran's hearing loss impacts his employment.

5.  Afford the Veteran a VA examination to determine the current severity of his coronary artery disease.  The claims file must be made available to and be reviewed by the examiner.  

All indicated tests and studies must be performed and all findings must be reported in detail.  After conducting an examination of the Veteran, the examiner should completely describe all current symptomatology.

The pertinent rating criteria must be provided to the examiner.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.104, Diagnostic Code 7005.

6.  After all other development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner is also asked to separately comment on whether the Veteran's back and right elbow tendonitis, if considered service connected and if considered with his other service-connected disabilities would render him unable to secure or follow a substantially gainful occupation.  

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


